Citation Nr: 0110457	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  00-06 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, with spondylitis and bulging disc at L4-5, currently 
evaluated as 40 percent disabling.  

2.  Entitlement to service connection for a bilateral hip 
disorder, to include as secondary to service-connected 
lumbosacral strain.  

3.  Entitlement to service connection for a bilateral 
shoulder disorder, to include as secondary to service-
connected lumbosacral strain.  

4.  Entitlement to service connection for a bilateral leg 
disorder, to include as secondary to service-connected 
lumbosacral strain.  

5.  Entitlement to service connection for a bilateral knee 
disorder, to include as secondary to service-connected 
lumbosacral strain.  

6.  Entitlement to service connection for skin cancer.  

7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to October 
1978.  

This matter arises from August 1998 and March 2000 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which denied the benefits 
sought.  The veteran filed timely appeals, and the case has 
been referred to the Board of Veterans' Appeals (Board) for 
resolution.  



REMAND

I.  Increased Rating

The veteran presently contends that the severity of his 
service-connected lumbosacral strain, with spondylitis and 
bulging disc at L4-5, is greater than reflected by the 
currently assigned 40 percent evaluation.  The veteran's low 
back disability is currently evaluated under the criteria set 
forth at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000), 
which contemplates assignment of disability evaluations for 
intervertebral disc disease.  The veteran maintains that his 
symptomatology is more consistent with pronounced 
intervertebral disc syndrome, evaluated under those criteria 
and thus, is entitled to a 60 percent disability evaluation.  
He asserts that the symptomatology in his low back includes 
severe limitation of motion due to pain, sciatic neuropathy 
extending into his lower extremities, and muscle spasm.  

The Board acknowledges that the report of a VA rating 
examination dated in August 1998 shows that the veteran had 
at least moderate limitation of motion, and that the examiner 
concluded that the veteran had a bulging disc at L4-5, and 
that he had moderate functional loss in his back, secondary 
to numbness, and moderate to severe functional loss secondary 
to pain.  While he had decreased pinprick sensation in the 
left leg, he had pretty good strength in that extremity with 
intact peripheral pulses and symmetrical deep tendon 
reflexes.  

However, the veteran underwent a subsequent medical 
examination in August 2000, conducted by a private physician 
to whom he had been referred by his service representative.  
The report of that examination showed a much more restricted 
range of motion in the low back, and included the examiner's 
opinion that the veteran had radicular features into the 
lower extremity, motor weakness of the left lower extremity 
with reflex abnormalities also of the left lower extremity.  
At that time, the examiner noted positive straight leg 
raising at 30 degrees, bilaterally, reflexes that were 1/4 in 
the left knee and 2/4 in right knee and right ankle.  He also 
found motor weakness of the left quadriceps and hamstring 
muscles.

On balance, the August 2000 private examination report may 
show that the veteran's overall disability picture with 
respect to his low back has increased in severity since the 
time of the August 1998 VA rating examination.  However, the 
Board also notes that a December 1999 VA progress note 
indicates that the veteran has non-insulin diabetes mellitus 
with insensate feet; the examiner noted related decreased 
sensation and decreased pulses following a diabetic foot 
examination.  Thus, the Board finds that another VA 
examination is necessary which specifically addresses the 
rating criteria at Diagnostic Code 5293 and which would aid 
the Board in determining whether the veteran's service-
connected low back disorder has worsened or whether there is 
additional symptomatology due to nonservice-connected 
disability.  The veteran should be scheduled to undergo an 
additional VA rating examination which addresses all 
potentially applicable rating criteria. 

II.  Service Connection and TDIU

The veteran claims that he has incurred bilateral hip, 
shoulder, leg, and knee disabilities to include as secondary 
to his service-connected lumbosacral strain.  In addition, he 
has submitted claims for service connection for skin cancer 
and for entitlement to TDIU benefits.  The Board observes 
that after his claim for service connection was received in 
July 1998, the veteran underwent a VA rating examination in 
August 1998.  However, that examination was limited to a 
discussion of his service-connected lumbar strain.  

The RO denied the veteran's service connection claims on the 
basis that the veteran had not presented well-grounded claim.  
The RO noted that the veteran had not presented any competent 
medical evidence linking a bilateral hip disorder, bilateral 
shoulder disorder, bilateral leg disorder and bilateral knee 
disorder to his service-connected low back disorder.  In this 
regard, the Board notes that the veteran also appears to be 
claiming that his bilateral hip disorder is directly related 
to the number of parachute jumps made by him in service.  In 
an August 2000 statement from a private physician, the 
examiner concluded that the veteran had bilateral 
osteoarthritis of the hips that was directly related to the 
veteran's military service.  In readjudicating the veteran's 
service-connection claims, the RO should address the 
veteran's claim for service connection for a bilateral hip 
disorder on this basis also.  

With respect to the claim for service connection for skin 
cancer, the veteran indicated at his August 2000 hearing that 
he was unsure as to where he had had a recurrence, but he did 
indicate that he had scabs, sun sensitivity and other 
abnormality of the skin and was unsure as to the etiology of 
such.  However, in the August 2000 private physician's report 
it was reported that the veteran had no reported or 
documented findings of recurrence of the malignancy involving 
his left lip.  Thus, while examination of the other claimed 
disabilities appears to be necessary, the RO should 
determine, once the record is complete, whether the veteran 
should undergo examination of this claimed disorder.

In a claim for TDIU, the Board may not reject the claim 
without producing evidence, as distinguished from mere 
conjecture, that the veteran's disability does not prevent 
him from performing work that would produce sufficient income 
to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
In Friscia, the United States Court of Appeals for Veterans 
Claims (Court) specifically stated that VA has a duty to 
supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service- 
connected disability has on his ability to work.  Friscia, at 
297, citing 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 
3.103(a), 3.326, 3.327, 4.16(a) (2000); Beaty, 6 Vet. App. at 
538; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  The Board is 
of the opinion that the veteran should be reexamined by VA, 
as specified in greater detail below, and to include 
pertinent opinion bearing on the veteran's claim for a TDIU 
(in accordance with Beaty v. Brown, 6 Vet. App. 532 (1994)), 
before an appellate decision is rendered.  Furthermore, VA 
must determine if there are circumstances, apart from 
nonservice-connected conditions and advancing age, that would 
justify a total disability rating based on unemployability by 
placing this particular veteran in a different position than 
other veterans with the same combined disability evaluation.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In 
light of the above, the Board finds it is appropriate to 
remand the veteran's claim for further evidentiary 
development.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the VA's obligations with respect to the duty to 
assist, and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of well-grounded claims, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that the VA cannot assist 
in the development of a claim that is not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment, and not yet final as of that date.  
See VCAA, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

Accordingly, the case is REMANDED for the following:  

1.  The RO should contact the veteran, 
and obtain the names and addresses of all 
health care providers who have treated 
him for his claimed hip, shoulder, leg, 
and knee disabilities, for skin cancer, 
and for his low back disability, since 
the time of the last request for such 
information.  After securing any 
necessary authorization, the RO should 
obtain and associate with the claims file 
any such documents not currently of 
record.  It is not necessary to obtain 
additional duplicate treatment records.  
If no further records have been 
identified or are otherwise unavailable, 
the RO should so indicate.  

2.  The veteran should be scheduled to 
undergo VA examinations, conducted by the 
appropriate specialists, to determine the 
nature and severity of his service-
connected low back disability, and to 
determine the nature and etiology of any 
diagnosed hip, shoulder, leg, or knee 
disabilities.  Any and all indicated 
studies and/or tests should be performed.  
The veteran's claims file must be made 
available to the examiners for review in 
advance of the scheduled examinations.  

With respect to the portion of the 
examination regarding the service-
connected low back disability, the 
examiner is requested to review the 
relevant rating criteria set forth at 
38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2000).  The examiner is requested to 
address the applicable rating criteria 
when assessing the severity of the 
veteran's low back symptomatology.  
Specifically, the examiner should 
indicate whether the veteran's low back 
disability is best characterized as 
severe, or pronounced with recurring 
attacks.  It should be indicated if the 
veteran has symptomatology to include 
neurological symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to site of diseased 
disc, and with little intermittent 
relief.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2000).  
Additionally, the examiner should express 
an opinion as to whether the veteran's 
low back exhibits weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  Furthermore, the 
orthopedic examiner should express an 
opinion as to whether pain could 
significantly limit functional ability 
during flare-ups or when the back is used 
repeatedly (the response to this question 
should, if feasible, be expressed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups).  Finally, the examiner 
should, to the extent possible, 
distinguish any neurological findings of 
the lower extremities related to the 
veteran's nonservice-connected diabetes 
mellitus from that due to his service-
connected low back disability  If this is 
not possible, the examiner should so 
state.  

The veteran's service-connected low back 
disorder should be evaluated for the 
specific purpose of assessing the 
relative degree of industrial impairment, 
in light of the veteran's recorded 
medical, educational, and vocational 
history.  The examiner must express an 
opinion as to the degree of interference 
with ordinary activities, including the 
ability to obtain and maintain gainful 
employment, caused solely by the 
veteran's service-connected disorders, as 
distinguished from his nonservice-
connected disorders, without regard to 
the age of the veteran. 

With respect to the portion of the 
examination regarding the veteran's 
claims for service connection, the 
examiner or examiners are requested to 
determine the nature and etiology of any 
diagnosed hip, shoulder, leg, or knee 
disabilities.  The examiner is requested 
to offer an opinion as to whether it is 
at least as likely as not that any of the 
diagnosed disorders (hip, shoulder, leg, 
or knee), is due to, the result of, or 
permanently aggravated by the veteran's 
service-connected lumbosacral strain, or 
whether any of the diagnosed disabilities 
is otherwise directly related to the 
veteran's military service.  If not, the 
examiner should so state.  

Upon receipt of the any additional 
evidence and after review of the record, 
the RO should determine whether under the 
VCAA the veteran should be afforded a VA 
examination of his claimed skin cancer.

With respect to all examinations, 
complete rationales for all opinions 
expressed should be included in the 
typewritten examination reports.  In 
addition, any medical opinions offered 
must be reconciled with all other 
relevant medical opinions of record.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

4.  Upon completion of the foregoing, the 
RO should adjudicate the issues of 
entitlement to an evaluation in excess of 
40 percent for the veteran's service-
connected lumbosacral strain with 
spondylitis and bulging disc at L4-5, and 
for entitlement to service connection for 
hip, shoulder, leg, and knee disorders to 
include as secondary to the service-
connected low back disability.  In 
adjudicating these service-connected 
claims, the RO should also determine 
whether direct service connection is in 
order to include as due to the 47 
parachute jumps purportedly made by the 
veteran as a member of the 82nd Airborne.  
In addition, the RO should adjudicate the 
veteran's claims for service connection 
for skin cancer and for entitlement to 
TDIU benefits.  If the benefits sought 
are not granted, the veteran and his 
service representative should be provided 
with a Supplemental Statement of the 
Case, and be afforded an opportunity to 
respond before the case is returned to 
the Board for additional review.  

The purpose of this REMAND is to afford the veteran due 
process of law and to provide for additional development of 
evidence.  The Board does not intimate any opinion as to the 
merits of this case, either favorable or unfavorable, at this 
time.  The veteran is free to submit any additional evidence 
he desires to have considered in connection with the present 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


